Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on December 14, 2021 has been entered.
Specification
The disclosure is objected to because of the following informalities:[0023] refers to Fig. 6; there is no Fig. 6, there are Figs. 6A, 6B & 6C.  This occurs throughout the specification in regard to all of the figures that have alpha-numeric designations.
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  delete "a" in line 3.  Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “peripheral direction” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 a peripheral direction of the holding member” is not clear to the examiner. 
It is unclear to the examiner exactly what is “a peripheral direction of the holding member”?  
For purpose of examination, the examiner shall assume “the projection is provided on at least one corner portion of the holding member extending in a peripheral direction of the holding member.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  JP2009048929 hereinafter (JP ‘929). Regarding claim 1, JP ‘929 discloses in a connector comprising: a housing 10 comprising a terminal accommodating chamber 11 configured to accommodate a terminal 30 connected to an end of an electric wire, and a tubular portion 15 provided so as to a surround an insertion opening (at 16, fig. 1) through which the terminal enters the terminal accommodating chamber, the tubular portion comprising an opening portion 17; a water stop member 50 configured to be inserted from the opening portion 17 of the tubular portion, the water stop member 50 configured to prevent water from passing through the insertion opening; and a holding member 70 configured to be inserted from the opening portion 17  such that the water stop member 50 is placed between the insertion opening (at 16, fig. .
Regarding claim 2, the projection 72 comprising an inclined surface extending away from the outer surface of the holding member in a direction opposite to a direction in which the holding member is to be inserted to the tubular portion.
Regarding claim 4, the projection has a ridge shape extending in a peripheral direction of the holding member. 
Regarding claim 5, the projection contacts in a pressing manner with the inner peripheral surface of the tubular portion in an outward direction from the outer surface of the holding member. 
Regarding claim 6, the projection contacts the inner peripheral surface of the tubular portion in a vertical direction. (Note: the vertical direction is not defined in the claims and is therefore seen to be so broad as to be shown by fig. 1 of the applied reference).  Also, the connector is usable in a plurality of directions.
Regarding claim 7, the projection contacts the inner peripheral surface of the tubular portion in a width direction. (Note: the width direction is not defined in the claims and is .

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding claim 3, patentability resides, at least in part, in the projection having on at least one corner portion of the holding member extending in a peripheral direction of the holding member, in combination with the other limitations of the base claim, and regarding claim 8, patentability resides, at least in part, in the projection contacts the inner peripheral surface of the tubular portion on an upper and a lower surface in a vertical direction and on opposing side surfaces in a width direction, in combination with the other limitations of the base claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Briggitte R. Hammond whose telephone number is (571)272-2006.  The examiner can normally be reached on Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIGGITTE R. HAMMOND/Primary Examiner, Art Unit 2833